DETAILED ACTION
This Office action is in response to the communication filed on 11/5/2020. Claims 13-16, 20, 24, 28-30, 34, 38, and 43-47 remain pending in this application. The present application is being examined under the pre-AIA  first to invent provisions. 

	
Response to Arguments
	Applicant’s arguments with respect to amended claims 13, 20, 24, 28, 34, and 38 in the Remarks section (pages 40-47) have been fully considered but are not persuasive. 
Applicant argues Uehara in view of Chung do not teach providing the second supply voltages to the driving circuit through a second output line being independent of the first output line, since input voltages of Chung are provided to the display module and not the driving circuits and gamma circuit in the display panel module 240 through independent output lines.
Uehara is relied upon to teach the connections of multiple power supplies supplying different voltages to the multiple generation/gamma section and to the driving circuits, but did not show the supply lines providing such power supply voltages. However, Chung teaches power supplies used independent power supply lines to supply distinct power supply voltages, as shown clearly in Fig. 2, where independent supply lines outputting 3.3V, 5V, and 12V from the DC/DC converting power supplies. These supply lines are independent of one another and furthermore in paragraph [0014], Chung recites the DC/DC converting module shown comprises independently a 3.3V DC/DC converter 2221, a 5V DC/DC converter 2222, and a 12V DC/DC converter 222 to which the supply lines are connected. The combination of Uehara and Chung meet the claim limitations, while Applicant argues that no single reference contains all of the claimed limitations, the references are applied under 35 USC § 103, and need not each disclose all the 
Applicant's arguments have been fully considered with respect to 14-16, 29-30, and 43-47 in the Remarks section (page 47) but they are not persuasive as the claims depend upon the features recited in the amended independent claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 13-15 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2011/0148845 A1 by Uehara in view of U.S. Patent Publication 2010/0176656 A1 by Chung.

	As per claim 13, Uehara discloses a data driving circuit of a display panel (Fig. 1 and 17, segment driver 16 and multiple voltage generation section 13), comprising:
a gamma circuit generating a plurality of gamma voltages (Fig. 17, multiple voltage generation section 13 resistor terminals dividing Vref)
a plurality of driving circuits generating a plurality of reference driving voltages according to said gamma voltages (Fig. 17, amplification circuits 1321, 1322 and 1323 of a multiple voltage generation section 13 from a reference voltage Vref and [0074]), respectively;
a first voltage boost circuit generating a first supply voltage, and providing said first supply voltage (Figs. 1 and 17, reference voltage Vref from the DC-DC converter/voltage boost section 12 as explained in [0050] and [0036]); and 
a plurality of second voltage boost circuits generating a plurality of second supply voltages, and said second voltage boost circuits provide said second supply voltages to said driving circuits (Fig. 17, Power-Supply Voltage V1 = 25V, Power-Supply Voltages V2 = 13V and V3 =7V; [0075]: “The power-supply voltages V1, V2, and V3 (V1>V2>V3) are supplied from power sources different from one other”). 
Uehara did not teach the power supply output lines and their configuration providing DC voltages such as Vref or V1-V3, or first voltage boost circuit providing said first supply voltage to said gamma circuit through a first output line; and the plurality of second voltage boost circuits provide said second supply voltages to said driving circuits through a second output line being independent of the first output line.
However, in the analogous art of liquid crystal displays, Chung teaches voltages were supplied were supplied from independent voltage supply output lines, where independent DC to DC voltage converters provided 3.3 V, 5V, and 12V to generate the corresponding voltages according to the requirement of the display panel module (Chung Fig. 2; [0014]). It would have been obvious at the time of invention to have generated the 24V for Vref, power supply voltages 25V, 13V, and 7V using such DC-DC converters in the display device of Uehara. One having ordinary skill in the art would have been motivated to have had independent power supply DC_1 (Chung Fig. 2; [0014]).

As per claim 14, Uehara of the combination of references further teaches the data driving circuit of claim 13, wherein said driving circuit comprises a plurality of digital-to-analog converting circuits, said digital-to-analog converting circuits receive said reference driving voltages output by said driving units circuits, and select one of said reference voltages as a data driving voltage according to a pixel data, respectively, and said digital-to-analog converting circuits transmit said data driving voltages to said display panel (Uehara [0044[, image data (digital) received by segment driver per data line are converted into voltages (analog) that are suitable for driving the display elements output through the output driver selected from voltages output from the multiple voltage generation unit as explained in [0048]-[0050] and Figs. 4A, 7A).

As per claim 15, Uehara of the combination of references discloses the driving circuit of claim 13, wherein said differential unit and said output unit are coupled to a reference voltage level (see Fig. 17), said reference voltage level and one of said gamma voltages are used to determine said reference driving voltage (Fig. 17, multiple voltage generation section 13 resistor terminals dividing Vref making gamma voltages to generate different driving voltages 24V, 12V, and 7V). 

claim 28, the above rejection of the data driving circuit of a display panel in claim 13 stands for the corresponding data driving circuit of a display panel claimed as the driving circuit of Uehara was for a display panel displaying an image. 
Regarding claim 29, Uehara in view of Chung renders obvious the claim limitations in consideration of the grounds of rejection of claim 14 above.
Regarding claim 30, Uehara in view of Chung renders obvious the claim limitations in consideration of the grounds of rejection of claim 14 above.

Claims 16 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2011/0148845 A1 by Uehara in view of U.S. Patent Publication 2010/0176656 A1 by Chung, and further in view of Non-Patent Literature Application of Rail-to-Rail Operational Amplifiers by Andreas Hahn.

As per claim 16, Uehara in view of Chung does not teach the driving circuit of claim 13, wherein said voltage boost unit charges said output unit according to said differential voltage controls said output unit.
However, in the art of driving units, Hahn teaches a rail-to-rail operation amplifier, such as the one Uehara used that outputted a voltage ranging to power-supply voltage used, operational amplifiers that use the complete span between negative and positive supply voltage for signal conditioning are generally known as rail-to-rail amplifiers (Hahn Page. 2, Section Introduction). If the output swing from a standard operational amplifier is not large enough to fit the system requirement (for example the analog-to-digital-converter input range), then a rail-to-rail operational amplifier must be used (Hahn Page 3, Figs. 1-2, Section The Output Stage). Hahn Pages 8-9, Fig. 10, Sections Construction of a Rail-to-Rail Input Stage). 
It would have been obvious at the time of invention to have had a standard input (differential) stage and an output stage to implement the rail-to-rail operation amplifier as used by Uehara in view of Chung because they were able to use the full span between positive and negative voltage supply. The usable span is an important value because it influences several parameters such as noise susceptibility, signal-to-noise ratio (SNR), and dynamic range (Hahn Page. 2, Section Introduction). 
Regarding claim 45, Uehara in view of Chung does not teach the data driving circuit of claim 28, wherein each driving unit comprising: 
a differential unit, receiving said second supply voltage as said power supply, and generating a differential voltage according to one of said gamma voltages; and 
an output unit, receiving said second supply voltage as said power supply, and generating said reference driving voltage according to said differential voltage.
However, in the art of driving units, Hahn teaches a rail-to-rail operation amplifier, such as the one Uehara used that outputted a voltage ranging to power-supply voltage used, operational amplifiers that use the complete span between negative and positive supply voltage for signal conditioning are generally known as rail-to-rail amplifiers (Hahn Page. 2, Section Introduction). If the output swing from a standard operational amplifier is not large enough to fit the system requirement (for example the analog-to-digital-converter input range), then a rail-to-rail operational amplifier must be used (Hahn Page 3, Figs. 1-2, Section The Output Stage). Hahn Pages 8-9, Fig. 10, Sections Construction of a Rail-to-Rail Input Stage). 
It would have been obvious at the time of the invention to have had a standard input (differential) stage and an output stage to implement the rail-to-rail operation amplifier as used by Uehara because they were able to use the full span between positive and negative voltage supply. The usable span is an important value because it influences several parameters such as noise susceptibility, signal-to-noise ratio (SNR), and dynamic range (Hahn Page. 2, Section Introduction). 

Claims 20, 24, 34, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2011/0148845 A1 by Uehara in view of U.S. Patent Publication 2010/0176656 A1 by Chung, and further in view of WIPO Patent Publication WO 2012/147672 A1 by Miyazaki (for which U.S. Patent Publication 2014/0092338 A1 will be used as an English language equivalent, with citations referencing the U.S. Publication below). 
Regarding claim 20, the above rejection of the data driving circuit of a display panel in claim 13 stands for the corresponding driving module of a display panel claimed. However, Uehara in view of Chung did not teach a flexible circuit board connected electrically with said display panel; and a driving chip, being adjacent to said flexible circuit board. 
In the analogous art of display driving connections, Miyazaki teaches that the IC chip 2A of a liquid crystal module that drives the TFT array board was located between a flexible printed (Miyazaki Fig. 3; [0064; 0070; 0073]). It would have been obvious at the time of the invention to have a similar placement for Uehara in view of Chung’s driving circuit when the display was a liquid crystal display device (Miyazaki Fig. 3; [0064; 0070; 0073]).

Regarding claim 24, the above rejection of the data driving circuit of a display panel in claim 13 stands for the corresponding display device comprising a display panel claimed as the driving circuit of Uehara was for a display device comprising a display panel displaying an image. However, Uehara in view of Chung did not teach the display device, comprising: a flexible circuit board, connected electrically with said display panel; and a driving chip, being adjacent to said flexible circuit board, and driving said display panel to display said image. 
In the analogous art of display driving connections, Miyazaki teaches that the IC chip 2A of a liquid crystal module that drives with driving signals the TFT array board was located between a flexible printed circuit 2B attached to a display panel and the display panel. External connection lines electrically connect the IC chip of the liquid crystal module and the flexible printed circuit (Miyazaki Fig. 3; [0064; 0070; 0073]). It would have been obvious at the time of the invention to have a similar placement for Uehara in view of Chung’s driving circuit when the display was a liquid crystal display device (Miyazaki Fig. 3; [0064; 0070; 0073]).

Regarding claim 34, the above rejection of the data driving circuit of a display panel in claim 13 stands for the corresponding driving module of a display panel claimed as the driving circuit of Uehara was for a display panel displaying an image. However, Uehara in view of (Miyazaki Fig. 3; [0064; 0070; 0073]). It would have been obvious at the time of the invention to have a similar placement for Uehara in view of Chung’s driving when the display was a liquid crystal display device (Miyazaki Fig. 3; [0064; 0070; 0073]).

Regarding claim 38, the above rejection of the data driving circuit of a display panel in claim 13 stands for the corresponding a display device comprising a display panel claimed the driving circuit of Uehara was for a display device comprising a display panel displaying an image. However, Uehara in view of Chung did not teach a flexible circuit board, connected electrically with said display panel; and a driving chip, being adjacent to said flexible circuit board.
In the analogous art of display driving connections, Miyazaki teaches that the IC chip 2A of a liquid crystal module that drives with driving signals the TFT array board was located between a flexible printed circuit 2B attached to a display panel and the display panel. External connection lines electrically connect the IC chip of the liquid crystal module and the flexible printed circuit (Miyazaki Fig. 3; [0064; 0070; 0073]). It would have been obvious at the time of the invention to have a similar placement for Uehara in view of Chung’s driving when the display was a liquid crystal display device (Miyazaki Fig. 3; [0064; 0070; 0073]).

Claims 43-44 and 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2011/0148845 A1 by Uehara in view of U.S. Patent Publication 2010/0176656 A1 by Chung, WIPO Patent Publication WO 2012/147672 A1 by Miyazaki, and further in view of Non-Patent Literature Application of Rail-to-Rail Operational Amplifiers by Andreas Hahn.
Regarding claim 43, Uehara in view of Chung and Miyazaki does not teach wherein the data driving module of claim 20, wherein each driving unit comprising: 
a differential unit, receiving said second supply voltage as said power supply, and generating a differential voltage according to one of said gamma voltages; and 
an output unit, receiving said second supply voltage as said power supply, and generating said reference driving voltage according to said differential voltage.
While Uehara teaches that the second supply voltage (13V, 7V) was provided providing an output ranged by the supplied 13V or 7V that provided an output of 12V and 6V “[w]hen a so-called rail-to-rail type operational amplifier that can output a voltage ranging to the power-supply voltage is used, three types of power-supply voltages in a case in which the drive voltages V0, V21C, V21S, V34S, and V34C, the voltage values of which are as mentioned above, are output may be, for example, 24 V, 12 V, and 6 V. In this way, the number of the amplification circuit sections in the amplification circuit group, namely, the number of power sources used for driving the amplification circuit sections in the amplification circuit group, is not limited to two, and may be more than or equal to three” Uehara in view of Chung and Miyazaki did not show the internal structure of the op amps having a differential unit and an output unit. 
(Hahn Page. 2, Section Introduction). If the output swing from a standard operational amplifier is not large enough to fit the system requirement (for example the analog-to-digital-converter input range), then a rail-to-rail operational amplifier must be used (Hahn Page 3, Figs. 1-2, Section The Output Stage). Hahn teaches that a rail-to-rail operation amplifier had an output stage as in Fig. 2 and a modified differential input stage such as shown in Fig. 10 where the same power supply VDD was supplied both to the differential input and output stage (Hahn Pages 8-9, Fig. 10, Sections Construction of a Rail-to-Rail Input Stage). 
It would have been obvious at the time of the invention to have had a standard input (differential) stage and an output stage to implement the rail-to-rail operation amplifier as used by Uehara as modified by Chung and Miyazaki because they were able to use the full span between positive and negative voltage supply. The usable span is an important value because it influences several parameters such as noise susceptibility, signal-to-noise ratio (SNR), and dynamic range (Hahn Page. 2, Section Introduction). 
Regarding claim 44, Uehara in view of Chung, Miyazaki and Hahn renders obvious the claim limitations in consideration of the grounds of rejection of claim 43 above.
Regarding claim 46, Uehara in view of Chung, Miyazaki and Hahn renders obvious the claim limitations in consideration of the grounds of rejection of claim 43 above.
Regarding claim 47, Uehara in view of Chung, Miyazaki and Hahn renders obvious the claim limitations in consideration of the grounds of rejection of claim 43 above.

	Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MAHEEN I JAVED/Examiner, Art Unit 2621    

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621